Citation Nr: 0604456	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  01-06 098	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than an adult antisocial disorder.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from September 1984 to 
October 1986.

2.  The veteran's currently diagnosed psychiatric disability 
was not manifested until many years after the veteran left 
active military service and is not attributable to his period 
of military service.


CONCLUSION OF LAW

The veteran does not have a psychiatric disability that is 
the result of disease or injury incurred in or aggravated by 
active military service; a psychosis may not be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 4.125(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service incurrence or aggravation may be 
presumed for certain chronic diseases, including psychoses, 
if the disease is manifest to a compensable degree within a 
year of separation from qualifying active service.  38 C.F.R. 
§§ 3.307, 3.309 (2005).  

The record shows that the veteran served as a cook in the 
Army, and was discharged in October 1986 after two years of 
service.  The veteran's service medical records (SMRs) 
contain the report of a mental status examination dated in 
October 1986.  This report diagnosed the veteran with adult 
antisocial behavior and occupational problem.  The report 
also noted that it had been determined that the veteran had 
no psychiatric disorder.  The report gave no other details of 
the examination, and the veteran's service medical record 
(SMR) contains no record of any other psychiatric complaint 
or treatment while on active duty.  (A claim with respect to 
the adult antisocial behavior diagnosis was addressed in a 
January 2004 decision by the Board.  The Board's analysis of 
the current appeal is consequently limited to the claim of 
service connection for a psychiatric disability other than 
the antisocial behavior diagnosis.)  

The veteran was seen by a VA psychiatrist in May 1998, 
complaining that he just wanted to talk to someone.  He 
reported that he had been stopped three weeks previously for 
an alleged traffic violation, during which the veteran 
alleged he was harassed verbally by the highway patrolman.  
The veteran denied other symptoms such as severe depression, 
or psychotic or manic symptoms.  This examiner diagnosed 
adjustment disorder with anxious mood, and the veteran was 
referred to a psychologist.  He was seen three days later by 
a VA psychologist for individual psychological therapy.  The 
brief treatment note recorded the veteran's account of the 
traffic stop, and noted that the veteran was told to call to 
make an appointment for additional therapy if needed in the 
future.  There is no record of ongoing therapy thereafter.

The record shows that the veteran was first diagnosed with 
bipolar II disorder by a VA psychiatrist in September 2000.  
The examiner noted that the veteran reported he had never had 
any psychiatric treatment in the past.  He reported having 
been under the care of two other VA doctors, but that no 
diagnosis had been given, and no medication had been 
prescribed.  Progress notes show that the veteran thereafter 
had periodic though irregular visits with another VA 
psychiatrist.  The diagnosis continued to be bipolar II 
disorder.  

On remand from the Board, the veteran was afforded a VA 
examination given in September 2004.  That examiner diagnosed 
bipolar disorder, not otherwise specified (NOS).  The 
examiner also diagnosed antisocial personality trait.  The 
examiner noted in his conclusions that, given the results of 
the current examination, the veteran did not meet the 
criteria for a diagnosis of bipolar II disorder.  The 
examiner also noted that, because he did not have a detailed 
psychiatric assessment from the 1986 in-service mental status 
examination, it was not possible to provide an opinion as to 
whether it was as likely as not that the in-service 
antisocial and occupational problems reported in 1986 were in 
any way related to a current psychiatric disability other 
than adult antisocial disorder.  This examiner, who had not 
seen the above-discussed May 1998 psychiatrist's treatment 
note at the time of examination because it was not then of 
record, was asked to review that document and reassess his 
September 2004 opinion in light of that review.  

The psychiatrist re-examined the veteran and provided a new 
opinion in November 2005.  The examiner noted that he had 
reviewed the veteran's file, including the May 1998 
psychiatrist's notes.  The examiner revised his diagnosis to:  
bipolar II disorder recently depressed with psychotic 
features.  The examiner noted that this changed diagnosis was 
not influenced by the November 1998 psychiatrist's report, 
but by the currently reported symptoms as noted on the 
November 2005 interview with the veteran.  The examiner also 
noted that the veteran did not receive any psychiatric care 
until he started coming to the VA Medical Center (VAMC) in 
1998.  The examiner noted that the veteran tested positive 
for Cannabis use in service in August 1986, which might have 
caused some mood symptoms.  The examiner also opined that, 
while it was possible that the veteran's reported stress in 
service might help predispose him to depression and paranoia, 
this was not supported by the veteran's medical record while 
in service.

Here, while the veteran has a currently diagnosed psychiatric 
disorder, bipolar II disorder, there is no medical evidence 
of a nexus between the current disability and any in-service 
disease or injury.  The record clearly shows that the veteran 
was not treated for or diagnosed with any psychiatric 
disorder other than antisocial behavior while in service, nor 
is there any evidence of continuity of symptomatology for any 
psychiatric disability for years after service.  The veteran 
was not diagnosed with bipolar disorder until September 2000, 
nearly 14 years after leaving service, which means that the 
presumption of 38 C.F.R. § 3.307 is not helpful to the 
veteran.  The Board notes that the psychiatrist who examined 
the veteran in September 2004 stated that it was impossible 
to determine the etiology of the veteran's psychiatric 
disorder.  The same examiner added in the report of his 
November 2005 examination that, while it was possible that 
the veteran's reported stress in the service might help 
predispose him to depression and paranoia, this was not 
supported by the veteran's medical record.  In other words, 
there was no basis in the record for concluding that there 
was a nexus between current disability and military service.  
The Board is persuaded by such an assessment.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  There is no record of a psychiatric disability in 
service, and no diagnosis of a psychiatric disability for 
years thereafter.  The psychiatrist who has examined him 
twice in the last two years opined that the veteran's medical 
record while in service did not support a nexus between 
anything in the veteran's military service and his current 
psychiatric disorder.  There is no evidence of record to the 
contrary.  

While the veteran and his mother have asserted that the adult 
antisocial disorder with which he was diagnosed in service 
(and subsequently denied service connection for) was caused 
by his military service, neither has made any similar 
assertion as regards his currently diagnosed psychiatric 
disorder.  Even had either made such an assertion, there is 
no evidence of record showing that either has the specialized 
education, training, and experience required to provide 
competent medical opinion as to the etiology of the veteran's 
current psychiatric disability.  Therefore, on the basis of 
the above analysis, and after consideration of all of the 
factors, the Board finds that a preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, and in a follow-up notification dated in August 2004.  
(Although the notice required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for a psychiatric 
disability, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and three supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews of this specific claim, and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA medical records, and secured multiple 
examinations in an attempt to determine the etiology of his 
current psychiatric disorder.  In an April 2004 statement, 
the veteran informed the RO that he had no additional 
evidence to submit.  VA has no duty to inform or assist that 
was unmet.


ORDER

Entitlement to service connection for a psychiatric disorder 
other than an adult antisocial disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


